Case: 22-151     Document: 11    Page: 1   Filed: 06/28/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    In re: ADDISA JAHRUSALEM FRANCIS, aka
                Jacqueline Dennis,
                      Petitioner
               ______________________

                         2022-151
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-02081-MMS, Senior
Judge Margaret M. Sweeney.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

PER CURIAM.
                        ORDER
    Addisa Jahrusalem Francis petitions this court for “a
writ of control to compel mandate in accordance with the
judgment” of this court in Francis v. United States, Appeal
No. 2022-1188. She also submits motions for “entry of de-
fault judgment” and an “order of supersedeas bond.”
    Ms. Francis filed a complaint at the United States
Court of Federal Claims primarily challenging her and her
husband’s prior criminal conviction. The court dismissed
the complaint for lack of jurisdiction and certified that an
appeal would not be taken in good faith. On appeal, we
Case: 22-151    Document: 11      Page: 2    Filed: 06/28/2022




2                                               IN RE: FRANCIS




dismissed after concluding that Ms. Francis had failed to
raise any non-frivolous challenge to the judgment of the
Court of Federal Claims. This court subsequently denied
her petition for en banc review and issued a mandate.
    To the extent that Ms. Francis is seeking a writ of man-
damus, such relief is appropriate only when the petitioner
has demonstrated clear entitlement to the relief requested
and no alternative means to obtain such relief. See Cheney
v. U.S. Dist. Ct. of D.C., 542 U.S. 367, 380–81 (2004). Ms.
Francis’s petition states that she seeks “release[] of Henry
Francis [Ms. Francis’s husband] from United States Maxi-
mum Security [Penitentiary] and petitioner Addisa
Jahrusalem Francis . . . held by Supervised Release.” Pet.
at 13. This court has already explained to Ms. Francis why
the Court of Federal Claims lacked jurisdiction to grant
such request. Under these circumstances, we must con-
clude that Ms. Francis is not entitled to the relief she seeks.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The petition is denied.
    (2) All pending motions are denied.
                                    FOR THE COURT

June 28, 2022                       /s/ Peter R. Marksteiner
   Date                             Peter R. Marksteiner
                                    Clerk of Court